


EXHIBIT 10.78


CLIFFS NATURAL RESOURCES INC. 2012 INCENTIVE EQUITY PLAN


RESTRICTED SHARE UNIT AWARD MEMORANDUM








 
 
 
 
Employee:
 
PARTICIPANT


Date of Grant:
 
GRANT DATE
 
 
Number of Shares Subject to Award:
 
SHARES GRANTED
 
 
Vesting Dates:
 
50% of the Restricted Share Units covered by this Memorandum and the Award
Agreement shall become Vested on each of November 18, 2014 and November 18,
2015.
(each such date a “Vesting Date”)
 
 
 
 
 
 
 
 
 
 
 
 



Additional terms and conditions of your Award are included in the Restricted
Share Unit Award Agreement. As a condition to your receipt of Shares, you must
log on to Fidelity’s website at www.netbenefits.fidelity.com and accept the
terms and conditions of this Award within 90 calendar days of your Date of
Grant. If you do not accept the terms and conditions of this Award within such
time at www.netbenefits.fidelity.com, this Award may be forfeited and
immediately terminate.
Note: Article 2.1 of the Restricted Share Unit Award Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this Award, you agree to be bound by these restrictions.
 



--------------------------------------------------------------------------------






CLIFFS NATURAL RESOURCES INC. 2012 INCENTIVE EQUITY PLAN


Restricted Share Unit Award Agreement


This Restricted Share Unit Award Agreement (the “Agreement”) is between Cliffs
Natural Resources Inc., an Ohio corporation (the “Company”), and you, the person
named in the Restricted Share Unit Award Memorandum (the “Award Memorandum”) who
is an employee of the Company or Subsidiary of the Company (the "Participant").
For purposes of this Agreement, “Employer” means the entity (the Company or
Subsidiary) that employs Participant on the applicable date. This Agreement is
effective as of the Date of Grant set forth in the Award Memorandum.
The Company wishes to award to Participant Restricted Share Units representing
the opportunity to earn a number of the Company’s common shares, $.125 par value
per share (the “Shares”), subject to the terms and conditions set forth in this
Agreement, in order to carry out the purpose of the Cliffs Natural Resources
Inc. 2012 Incentive Equity Plan (the “Plan”). All capitalized terms not defined
in this Agreement shall have the same meaning as set forth in the Plan. See
Article 1 of the Plan for a list of defined terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.


ARTICLE 1.
Grant and Terms of Restricted Share Units


1.1    Grant of Restricted Share Units. Pursuant to the Plan, the Company has
granted to Participant the number of Restricted Share Units as specified in the
Award Memorandum, with dividend equivalents (“Restricted Share Units”),
effective as of the Date of Grant.


1.2    Vesting As Condition of Payment. The Restricted Share Units covered by
this Agreement and these terms and conditions shall only result in the issuance
of Shares (or cash or a combination of Shares and cash, as decided by the
Committee in its sole discretion) equal in number to the Restricted Share Units
to the extent the Participant is “Vested” in the Restricted Share Units on the
date the Restricted Share Units are to be paid as specified in Section 1.3. The
Restricted Share Units will become Vested as follows:
(a)    Employment Through Each Vesting Date. The Participant will become Vested
in [___%] of the Restricted Share Units subject to this Award on each Vesting
Date, as set forth in the Award Memorandum, if the Participant remains in the
continuous employ of the Company or Subsidiary throughout the period beginning
on the Date of Grant and ending on each applicable Vesting Date. The period
beginning on the Date of Grant and ending on the final Vesting Date shall be the
"Vesting Period.”
(b)    Death or Disability. The Participant will become 100% Vested in the
Restricted Share Units subject to this Award and not otherwise Vested if the
Participant experiences a termination of employment with the Company because of
the Participant’s death or Disability during the Vesting Period.



--------------------------------------------------------------------------------




(c)    Retirement or Termination without Cause. If the Participant experiences a
termination of employment with the Company because of Retirement or a
termination of employment by the Company without Cause during the Vesting
Period, the Participant shall additionally become Vested in a prorated number of
the Restricted Share Units calculated by (i) multiplying the total number of
Restricted Share Units subject to this Award by a fraction, the numerator of
which is the number of full months the Participant was employed with the Company
or a Subsidiary between the Date of Grant and the date of the Participant’s
termination of employment, and the denominator of which is 24, rounded down to
the nearest whole Restricted Share Unit, and (ii) reducing the result of clause
(i) by the number of Restricted Share Units previously Vested under this
Agreement.
(d)    Change in Control. In the event of a Change in Control (as defined in
Section 1.4) during the Vesting Period, the Participant will become Vested in
the Restricted Share Units only to the extent provided in Section 1.4.


If, prior to becoming Vested in all of the Restricted Share Units, the
Participant otherwise terminates his or her employment or the Participant’s
employed is terminated by the Company for Cause, the Participant shall forfeit
all rights to any Restricted Share Units that were granted under the Agreement
and were not Vested at the time of such termination of employment.


1.3    Payment of Restricted Share Units.


(a)    Payment After the Vesting Period. The Restricted Share Units that are
Vested as of the last day of the Vesting Period shall be paid after the end of
the Vesting Period, but in any event no later than 2-½ months after the end of
the Vesting Period to the extent they have not been previously paid to the
Participant.
(b)    Change in Control. Notwithstanding Section 1.3(a), to the extent any
Restricted Share Units are Vested as of a Change in Control, such Vested
Restricted Share Units will be paid within 10 days of the Change in Control;
provided, however, that if such Change in Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, payment will be made on the date that would have otherwise applied
pursuant to this Section 1.3.
(c)    Payment Following a Change in Control. Notwithstanding Section 1.3(a),
if, during the two-year period following a Change in Control, the Participant
experiences a termination of employment, the Restricted Share Units that are
Vested as of the date of such termination of employment shall be paid within 10
days of the termination of employment to the extent they have not been
previously paid to the Participant; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, payment will be made on the date
that would have otherwise applied pursuant to this Section 1.3. Notwithstanding
the foregoing to the contrary, to the extent payment is due within 10 days of
the termination of employment, if the Participant on the date of termination of
employment is a “specified employee” (within the meaning of Section 409A of the
Code determined using the identification methodology selected by the Company
from time to time), payment for the Restricted Share Units will be made on the
first day of the seventh month after the date of Participant’s termination of
employment or, if earlier, the date of the Participant’s death.



--------------------------------------------------------------------------------




(d)    General. The Committee, in its sole discretion, may settle the Restricted
Share Units in cash or a combination of Shares and cash, in lieu of issuing only
Shares. In the event that all or any portion of the Restricted Share Units shall
be paid in cash, the cash equivalent of one Restricted Share Unit shall be equal
to the Fair Market Value of one Share on the last trading day of the Vesting
Period or, if earlier, the trading day immediately prior to the payment date.
Notwithstanding the foregoing, no Restricted Share Units granted hereunder may
be paid in cash in lieu of Shares to any Participant who is subject to the
Cliffs Natural Resources Inc. Directors' and Officers' Share Ownership
Guidelines ("Share Ownership Guidelines") unless and until such Participant is
either in compliance with, or no longer subject to, such Share Ownership
Guidelines; provided, however, that the Committee may withhold Shares to the
extent necessary to satisfy income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related item withholding
requirements, as described in Section 4.3. In addition, the Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Restricted
Share Units, before income tax withholding, so that they cannot be sold by
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.


(e)    Payment After Death. Any payment of Restricted Share Units to a deceased
Participant shall be paid to the estate of the Participant, unless the
Participant files a completed Designation of Death Beneficiary with the Company
in accordance with its procedures.


(f)    Payment Obligation. Prior to payment, the Company shall only have an
unfunded and unsecured obligation to make payment of Restricted Share Units to
the Participant. The Restricted Share Units covered by this Agreement that have
not yet been earned, and any interests of the Participant with respect thereto,
are not transferable other than pursuant to the laws of descent and
distribution, or in accordance with Section 1.3(e).
1.4    Change in Control Vesting.
(a)    If the Participant remains in the continuous employ of the Company or
Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of a Change in Control, the Participant will become 100% Vested in the
Restricted Share Units not otherwise Vested subject to the Award upon the Change
in Control, except to the extent that an award meeting the requirements of
Section 1.4(e) (a “Replacement Award”) is provided to the Participant in
accordance with Section 1.4(e) to replace, adjust or continue the award of
Restricted Share Units covered by this Agreement (the “Replaced Award”). If a
Replacement Award is provided, references to Restricted Share Units in this
Agreement shall be deemed to refer to the Replacement Award after the Change in
Control.


(b)    If, upon or after receiving a Replacement Award, the Participant
experiences a termination of employment with the Company or Subsidiary of the
Company (or any of their successors) (as applicable, the “Successor”) by reason
of the Participant terminating employment for Good Reason or the Successor
terminating Participant’s employment other than for Cause, in each case within a
period of two years after the Change in Control and during the Vesting Period,
the Participant shall become 100% Vested in the Replacement Award upon such
termination.


(c)    If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Restricted Share Units that at the
time of the Change in Control are not subject to a “substantial risk of
forfeiture” (within the meaning of Section 409A



--------------------------------------------------------------------------------




of the Code) will be deemed to be Vested at the time of such Change in Control
and will be paid as provided for in Section 1.3(b).


(d)    For purposes of this Agreement, a “Change in Control” means:


(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule 13d
3 promulgated under the Exchange Act) of 35% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1.4(d)(i), the following acquisitions shall
not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate or (D) any acquisition pursuant to a transaction that complies with
Sections 1.4(d)(iii)(A), 1.4(d)(iii)(B) and 1.4(d)(iii)(C), below;


(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;


(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to



--------------------------------------------------------------------------------




the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or


(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(e)    For purposes of this Agreement, a “Replacement Award” means an award: (i)
of the same type (e.g., time-based restricted share units) as the Replaced
Award; (ii) that has a value at least equal to the value of the Replaced Award;
(iii) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control; (iv) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award; and (v) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 1.4(e) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.
(f)    A termination “for Cause” for purposes of Section 1.4 means that, prior
to termination of employment, the Participant shall have committed: (i) and been
convicted of a criminal violation involving fraud, embezzlement or theft in
connection with his or her duties or in the course of his or her employment with
the Successor; (ii) intentional wrongful damage to property of the Successor;
(iii) intentional wrongful disclosure of secret processes or confidential
information of the Successor; or (iv) intentional wrongful engagement in any
competitive activity; and any such act shall have been demonstrably and
materially harmful to the Successor. For purposes of this definition, no act or
failure to act on the part of the Participant shall be deemed “intentional” if
it was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done or omitted to be done by the Participant not in good
faith and without reasonable belief that the Participant's action or omission
was in the best interest of the Successor.
(g)    A termination “for Good Reason” shall mean the Participant’s termination
of employment with the Successor as a result of the initial occurrence, without
the Participant’s consent, of one or more of the following events:


(i)    a material diminution in the Participant’s annual base salary rate as in
effect from time to time (“Base Pay”);


(ii)    a material diminution in the Participant’s authority, duties or
responsibilities;





--------------------------------------------------------------------------------




(iii)    a material change in the geographic location at which the Participant
must perform services;


(iv)    a reduction in the Participant’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to Base Pay, made or to
be made in regard to services rendered in any year or other period pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Successor; and


(v)    any other action or inaction that constitutes a material breach by the
Participant’s employer of the employment agreement, if any, under which the
Participant provides services.


Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) the Participant has provided notice to his or her employer of the
existence of one or more of the conditions listed in (i) through (v) above
within 90 days after the initial occurrence of such condition or conditions; and
(B) such condition or conditions have not been cured by the Participant’s
employer within 30 days after receipt of such notice.


ARTICLE 2.
Other Terms and Conditions


2.1    Non-Compete and Confidentiality.


(e)    A Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.


(f)    Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Restricted Share Units and require the Participant to
reimburse the Company for the taxable income received on Restricted Share Units
that have been paid out in Shares within the 90-day period preceding the
Participant’s termination of employment.




ARTICLE 3.
Acknowledgements


3.1    Acknowledgments. In accepting the Award, Participant acknowledges,
understands and agrees to the following:


(g)    The Plan is established voluntarily by the Company, it is discretionary
in     nature and it may be modified, amended, suspended or terminated by the
    Company at any time, to the extent permitted by the Plan;


(h)
The grant of the Restricted Share Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of




--------------------------------------------------------------------------------




Restricted Share Units, or benefits in lieu of Restricted Share Units, even if
Restricted Share Units have been granted in the past;


(i)
All decisions with respect to future Restricted Share Units or other grants, if
any, will be at the sole discretion of the Company;



(j)
The Participant’s participation in the Plan is voluntary;



(k)
The Restricted Share Unit Award and Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company, or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);



(l)
The future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(m)
No claim or entitlement to compensation or damages shall arise from forfeiture
of any Restricted Share Units resulting from the Participant ceasing to provide
employment or other services to the Company or a Subsidiary (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the Restricted Share Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company or any of its Subsidiaries, and the Participant waives his or her
ability, if any, to bring any such claim, and releases the Company and its
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;



(n)
Neither the Plan nor the Restricted Share Units shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;



(o)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Restricted Share Units;



(p)
The Restricted Share Units and the Shares subject to the Restricted Share
    Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance,




--------------------------------------------------------------------------------




resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments; and


(q)
The Company reserves the right to impose other requirements on participation in
the Restricted Share Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or other applicable rules or facilitate the administration of the
Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



ARTICLE 4.
General Provisions


4.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Agreement and these terms and
conditions, the Company shall not be obligated to issue any Shares pursuant to
the Agreement and these terms and conditions if the issuance or payment thereof
would result in a violation of any such law; provided, however, that the Shares
will be issued at the earliest date at which the Company reasonably anticipates
that the issuance of the Shares will not cause such violation.


4.2    Dividend Equivalents. During the period beginning on the Date of Grant
and ending on the date that the Restricted Share Units are paid in accordance
with Section 1.3, the Participant will be entitled to dividend equivalents on
Restricted Share Units equal to the cash dividend or distribution that would
have been paid on the Restricted Share Units had the Restricted Share Units been
issued and outstanding Shares on the record date for the dividend or
distribution. Such accrued dividend equivalents (a) will vest and become payable
upon the same terms and at the same time of settlement as the Restricted Share
Units to which they relate, and (b) will be denominated and payable solely in
cash.


4.3    Withholding Taxes. The provisions of Article 18.3 of the Plan shall apply
to the extent that the Company or Subsidiary is required to withhold income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan in
connection with the Participant’s Restricted Share Units (or dividend
equivalents, if any), unless as otherwise specified in the Appendix to this
Agreement, including, without limitation, any tax liability associated with the
grant or vesting of the Restricted Share Units or sale of the underlying Shares
(the “Tax Liability”). These requirements may change from time to time as laws
or interpretations change. Regardless of the Company or Subsidiaries' actions in
this regard, the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s sole responsibility and liability. The
Participant acknowledges that the Company’s obligation to issue or deliver
Shares or pay cash shall be subject to satisfaction of the Tax Liability. Unless
otherwise determined by the Committee, withholding obligations shall be
satisfied by having the Company or one if its Subsidiaries withhold all or a
portion of any Shares that otherwise would be issued or cash payable to the
Participant upon settlement of the vested Restricted Share Units; provided that
amounts withheld shall not exceed the amount necessary to satisfy the Company’s
tax withholding obligations. Such withheld Shares shall be valued based on the
Fair Market Value as of the date the withholding obligations are satisfied. The
Company or one of its Subsidiaries



--------------------------------------------------------------------------------




may also satisfy the Tax Liability by deduction from the Participant’s wages or
other cash compensation paid to the Participant. If the Company does not elect
to have withholding obligations satisfied by either withholding Shares, from the
cash payable, or by deduction from the Participant's wages or other compensation
paid to the Participant, the Participant agrees to pay the Company or Subsidiary
the amount of the Tax Liability in cash (or by check) as directed by the Company
or Subsidiary.


4.4    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries or an approved leave of absence, unless otherwise
indicated in the Plan or if required to comply with Section 409A of the Code.


4.5    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.


4.6    These Terms and Conditions Subject to Plan. The Restricted Share Units
covered under the Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.


4.7    Transferability. Except as otherwise provided in the Plan, the Restricted
Share Units are non-transferable and any attempts to assign, pledge, hypothecate
or otherwise alienate or encumber (whether by law or otherwise) any Restricted
Share Units shall be null and void.


4.8    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Share Unit
award materials by and among, as applicable, the Company or Subsidiaries for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that the Company or Subsidiary may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any Shares of or
directorships in the Company that are held, details of all Restricted Share
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).


Participant understands that Data will be transferred to the Company’s broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than Participant’s country. Participant
understands that if he or she



--------------------------------------------------------------------------------




resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative. Participant authorizes the Company, the
Company’s broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participants’ participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands if he or she
resides outside the United States, he or she may, at any time, view their
respective Data, request additional information about the storage and processing
of their Data, require any necessary amendments to their Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant's consent is that the Company would not
be able to grant Restricted Share Units or other equity awards or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.


4.9    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Code Section 409A, no amendment to this Agreement shall materially and adversely
affect the rights of the Participant without the Participant’s written consent.


4.10    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


4.11    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Share Units by electronic means.
By accepting this Award of Restricted Share Units, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


4.12    Appendix to Agreement. Notwithstanding any provisions of this Agreement
to the contrary, the Restricted Share Units shall be subject to such special
terms and conditions for the Participant's country of residence (and country of
employment, if different), as are set forth in the appendix to this Agreement
(the “Appendix”). Further, if the Participant transfers residency and/or
employment to another country, any special terms and conditions for such country
will apply to the Restricted Share Units to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the Restricted Share Units and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable



--------------------------------------------------------------------------------




to accommodate a transfer). In all circumstances, the Appendix shall constitute
part of this Agreement.


4.13    Headings. Headings are given to the Articles of this Agreement solely as
a convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof.


4.14    Governing Law. This Agreement is governed by, and subject to, the laws
of the State of Ohio, without regard to the conflict of law provisions, as
provided in the Plan.
4.15    Code Section 409A. To the extent applicable, it is intended that this
Agreement and the Plan comply with the provisions of Section 409A of the Code.
This Agreement and the Plan shall be administered in a manner consistent with
this intent, and any provision that would cause the Agreement or the Plan to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of Participant). The terms “termination of
employment,” “terminates employment,” and similar words and phrases used in this
Agreement mean a “separation from service” within the meaning of Treasury
Regulation section 1.409A-1(h).


[Acceptance Page Contained in Exhibit A]



--------------------------------------------------------------------------------








Exhibit A

ELECTRONIC ACCEPTANCE
Acceptance by Participant


By selecting the “Accept Grant” box on the website of the Company’s
administrative agent, the Participant acknowledges acceptance of, and consents
to be bound by, the Plan and this Agreement and any other rules, agreements or
other terms and conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
 
Participant Signature
 
 






--------------------------------------------------------------------------------










APPENDIX FOR NON-U.S. PARTICIPANTS
ADDITIONAL TERMS AND CONDITIONS TO AGREEMENT


This Appendix includes the following additional terms and conditions that govern
the Participant’s Restricted Share Unit Award for all Participants that reside
and/or work outside of the United States.


Notifications
This Appendix also includes notifications regarding exchange controls and other
regulatory issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information herein is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2013. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Restricted Share Units vest,
or the Shares are delivered or cash paid in settlement of the Restricted Share
Units, or the Participant sells any Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company or its
Subsidiaries, nor the Company’s stock plan administrator (“Administrator”) is in
a position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country of residence and/or work may apply to
the Participant’s situation.
Finally, if the Participant transfers employment after the Date of Grant, or is
considered a resident of another country for local law purposes following the
Date of Grant, the notifications contained herein may not be applicable to the
Participant, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Participant.
Terms and Conditions Applicable to All Non-U.S. Jurisdictions


English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, rules, procedures, forms, notices and legal proceedings entered into,
given or instituted pursuant to the Restricted Share Unit, be drawn up in
English. If the Participant has received this Agreement, the Plan or any other
Agreement rules, procedures, forms or documents related to the Restricted Share
Unit award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control, unless otherwise provided herein.


Compliance with Laws; Repatriation. The Participant agrees, as a condition of
the grant of the Restricted Share Unit award, to repatriate all payments
attributable to the Restricted Share Unit and/or cash acquired under the Plan
(including, but not limited to, dividends, dividend equivalents (if any), and
any proceeds derived from the sale of the Shares acquired pursuant to the
Agreement) in accordance with all foreign exchange rules and regulations
applicable to the Participant. The Company, Subsidiaries and the Administrator
reserve the right to impose other requirements on



--------------------------------------------------------------------------------




the Participant’s participation in the Plan, on the Restricted Share Units and
on any Shares acquired or cash payments made pursuant to the Agreement, to the
extent the Company or its Subsidiaries or the Administrator determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Finally, the Participant agrees to take any and all actions as may be
required to comply with the Participant’s personal legal and tax obligations
under all laws, rules and regulations applicable to the Participant.


Private Placement. The grant of the Restricted Share Units is not intended to be
a public offering of securities in the Participant’s country of residence and/or
employment but instead is intended to be a private placement. As a private
placement, the Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the Restricted Share Units is not
subject to the supervision of the local securities authorities.


Responsibility for Taxes & Withholding. Regardless of any action the Company or
any of its Subsidiaries takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or any of its Subsidiaries. The Participant further
acknowledges that the Company and/or its Subsidiaries (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect to the Restricted Share Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Share Units, the
issuance of Shares or cash upon settlement of the Restricted Share Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends and/or dividend equivalents (if any); and (2) do not commit to and
are under no obligation to structure the terms of any Award to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant becomes subject to tax in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Participant acknowledges that Company and/or its
Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:


(a)
Withholding in Shares to be issued or cash to be paid upon vesting/settlement of
the Restricted Share Units; or



(b)
Withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or its Subsidiaries; or



(c)
Withholding from proceeds of the Shares acquired upon vesting/settlement of the
Restricted Share Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization).




--------------------------------------------------------------------------------






To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares attributable to the vested Restricted Share Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Participant’s participation in the
Plan.


Finally, the Participant shall pay to the Company and/or its Subsidiaries any
amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


Terms and Conditions Applicable to Australia


Securities Law Notice. If the Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant should obtain legal advice as to his or her disclosure obligations
prior to making any such offer.
Terms and Conditions Applicable to Canada


Use of English Language. The parties acknowledge that it is their express wish
that the present Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.


Resale Restriction. The Participant is permitted to sell the Shares acquired
upon vesting through the designated broker appointed under the Plan, provided
the resale of Shares acquired under the Plan takes place outside of Canada
through the facilities of the stock exchange on which the Shares are listed. The
Shares are currently listed on the New York Stock Exchange.


Termination Date. The Participant ceases to be employed with the Company or its
Subsidiaries on the later of (i) the date that is the last day of any statutory
notice of termination period applicable to the Participant pursuant to
applicable employment standards legislation, and (ii) the date that is
designated by the Company or any Subsidiary as the last day of the Participant’s
employment with the Company or any Subsidiary. The date that the Participant
ceases to be employed by the Company or Subsidiary specifically does not mean
the date on which any period of reasonable notice that the Company or any
Subsidiary may be required at law to provide to the Participant expires.


Restricted Share Units Payable Only in Shares. Notwithstanding any discretion in
the Plan or anything to the contrary in the Agreement, the grant of Restricted
Share Units does not provide



--------------------------------------------------------------------------------




any right for the Participant to receive a cash payment, and the Restricted
Share Units are payable in Shares only.


Terms and Conditions Applicable to Chile


Private Placement. In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Restricted Share Units hereunder
is not intended to be a public offering of securities in Chile but instead is
intended to be a private placement. As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of the
local securities authorities.


Terms and Conditions Applicable to China


Award Conditioned on Satisfaction of Regulatory Obligations. If the Participant
is a national of the Peoples’ Republic of China (“PRC”), the grant of Restricted
Share Units is conditioned upon the Company securing all necessary approvals
from the PRC State Administration of Foreign Exchange (“SAFE”) to permit the
operation of the Plan and the participation of PRC nationals employed by the
Company or its Subsidiaries, as determined by the Company in its sole
discretion.


Settlement in Cash. Notwithstanding any provision in the Agreement or Plan to
the contrary, Restricted Share Units will be settled in the form of a local cash
payment unless, at the time of delivery, Share settlement does not trigger the
need for any approval from and/or filing with SAFE.    


Terms and Conditions Applicable to Japan


No country specific terms and conditions for Japan.



